Citation Nr: 0507575	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation for impotency, secondary to 
medication prescribed by a Department of Veterans Affairs 
medical facility, pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1979 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the above claim.  This matter 
was previously before the Board in July 2003, when it was 
remanded for additional development.

In August 2004, the Board remanded this case to the Appeals 
Management Center (AMC), in Washington, DC.  The AMC has 
returned to case to the Board.

For the reasons discussed below, the Board must again REMAND 
this case to AMC in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, remand is once again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In the August 2004 remand, the Board found that the Agency of 
Original Jurisdiction (AOJ) had failed to comply with prior 
Board remand instructions issued in July 2003.  These 
instructions had required the AOJ to obtain a medical opinion 
in this case based on a review of the claims file, even if a 
full compensation examination was not obtained.  An 
examination was scheduled in May 2004, but the veteran failed 
to report.  The AOJ returned the case to the Board without 
obtaining the requested medical opinion.

In August 2004, the Board again remanded this claim to the 
AOJ so that such an opinion could be obtained.  A cross 
reference with VA's computer database indicates that this 
case was in fact dispatched to the AMC.  A private outpatient 
record was associated with the claims file in October 2004.  
The date stamp indicates that the claims file was in the 
possession of the AMC at that time.  Inexplicably, the case 
was returned to the Board without further development.

According to the U. S. Court of Appeals for Veterans Claims 
(Court), a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
A remand poses on the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Under the 
circumstances, the Board must again remand this case and 
insist on compliance with its prior instructions of July 2003 
and August 2004.

Accordingly, the case is remanded for the following:

1.  Arrange for a specialist in 
urological disorders to review the 
veteran's claims folder.  The doctor 
should indicate in his or her report 
whether the claims folder was, in fact, 
reviewed.

The doctor should express an opinion as 
to whether the veteran has an additional 
disability, i.e., erectile dysfunction or 
impotence, which was proximately caused 
or aggravated by any medical treatment, 
including prescribing medications, 
afforded him by VA.  If there is no such 
relationship, the doctor should 
specifically indicate so in the report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current erectile 
dysfunction or impotence, the doctor must 
fully explain the relationship.  For 
example, was there any carelessness, 
negligence, lack of proper skill, error 
in judgment, or fault on the part of VA 
in furnishing treatment/care?

If the doctor is of the opinion that any 
current erectile dysfunction or impotence 
was caused by VA medical care, including 
prescribing medications, he or she should 
state whether it was an event not 
reasonably foreseeable as a result of the 
treatment/care.  Was it a necessary 
consequence of medical treatment properly 
administered with the express or implied 
consent of the veteran?

The doctor should provide a comprehensive 
report including complete rationale for 
all conclusions reached.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  
See Stegall, supra.

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained, including the 
September 2004 medical record from Fort 
Defiance Indian Hospital.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




